In a consolidated action by plaintiff wife to recover damages for personal injuries and by plaintiff husband to recover for expenses and loss of services, plaintiffs and defendant cross-appeal from separate orders; the orders being made after a jury had brought in a verdict in defendant’s favor as against both plaintiffs. The appeal by plaintiffs is from an order denying their motion, based on affidavits, to set aside the jury’s verdict on various grounds which are unrelated to the proof adduced at the trial. The appeal by defendant is from an order setting aside the jury’s verdict and granting a new trial on the ground that, in view of the sharp question of fact presented as to the principal issue in the case, it was error to have permitted defendant on cross-examination to adduce proof of another accident which occurred in the village of Spring Valley at a place other than the locus in quo. On appeal by plaintiffs, order affirmed; and on appeal by defendant, order reversed, the motion denied, the verdict reinstated, and judgment directed to be entered in accord therewith, with one bill of costs to defendant on both appeals. In our opinion, upon the facts disclosed by this record the trial court did not commit error in admitting this proof; it was received for the purpose of discrediting plaintiffs’ witness. If it be assumed, however, that the admission of such proof was error, nevertheless the error did not affect any substantial *1008right of the plaintiffs and, hence, it should be disregarded under section 106 of the Civil Practice Act. Nolan, p. J., Adel and Sneed, JJ., concur; Carswell and Wenzel, JJ., concur as to the affirmance of the order on plaintiffs’ appeal, but dissent as to the reversal of the order on defendant’s appeal and vote to affirm said order.